—Order, Supreme Court, New York County (Carol Arber, J.), entered on or about May 19, 1997, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff, who allegedly sustained injury when he slipped on interior steps located in the vestibule of the building owned and managed by defendants, failed to raise an issue of fact as to whether defendants had created a dangerous condition, or had constructive or actual notice of a slippery condition on the *173subject vestibule steps (see, Gordon v American Museum of Natural History, 67 NY2d 836, 837; Kovelsky v City Univ., 221 AD2d 234). Concur — Milonas, J. P., Nardelli, Wallach and Saxe, JJ.